DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  TSR should be spelled out (e.g., Total Solar Reflectivity) to avoid any confusion in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shiao et al (US 2008/0241472 A1).
Regarding claims 1, 2, and 14, Shiao teaches a roofing granule a base granule; and at least one layer on the base granule comprising a pigment (e.g., hollow glass spheres) embedded in a binder (i.e., ceramic matrix), so the hollow glass spheres are in an outermost layer (e.g., a single layer) on the base granule; wherein the granule is made from a fired or heated precursor mixture comprising base granules, an aluminum silicate, an alkali metal silicate, and hollow glass spheres (para 21-23, 5-53, 62).
	Regarding claim 21, Shiao teaches the granules for use on roofing shingles or roofing shingles incorporating the granules (i.e., a roofing article comprising a substrate and a plurality of the granules (abstract, para 3, 11, 30-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiao.
Regarding claim 3 and 4, Shiao teaches granules may have multiple coatings and the beads (i.e., hollow glass microspheres) serve as void pigments to increase light scattering (para 12, 62); so it would have been obvious to one of ordinary skill in the art to adjust the amount of beads in the coating layers to optimize the ability of the coating layer to reflect light. 
Regarding claims 12 and 13, Shiao teaches the traditional granules while having aesthetically pleasing darker colors typically have a low solar reflectance; while those with higher solar reflectance typically contain a significant amount of titanium dioxide pigment (para 7-8). Therefore, it would have been obvious to one pf ordinary skill in the art to adjust the Total Solar Reflectivity to L* ratio of the roofing granule to optimize the granule being able to provide solar reflectivity as well as being aesthetically pleasing. 
Regarding claims 15 and 16, Shiao teaches the beads (i.e., hollow glass microspheres) serve as void pigments to increase light scattering; so it would have been obvious to one of ordinary skill in the art to adjust the amount of beads in the coating precursor to optimize the ability of the coating to scatter light.   
Regarding claims 19 and 20, Shiao suggests a method of making roofing granules comprising providing base granules; applying a coating containing pigments (e.g., hollow glass spheres) and a binder (e.g., an aluminum silicate and an alkali metal silicate to the base granules) (para 21-23, 51, 52, 62); wherein the coated granules are fired to a temperature of 250 °C to 500 °C (i.e., 482 °F to 932 °F) (para 53). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Shiao, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
para 130); so Shiao would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention applying a second coating to the coated and heated granules and heating the resulting granules to a temperature between about 550°F and about 1000°F.

Claims 5-8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shiao as applied to claims 1 and 14 above, and further in view of 3M Glass Bubbles iM16K.
	Shiao suggests the roofing granule of claim 1 and roofing granule precursor mixture of claim 14. However, Shiao suggests the use of hollow glass beads having pigmentary size for increased light scattering (para 62).
Shiao fails to suggest the hollow glass spheres have a diameter of about 5 to about 50 micrometers or of about 8 to about 20 micrometers; the ratio of the base granule diameter or major surface area to the hollow glass sphere diameter is more than about 4:1 or is more than about 8:1; and wherein the hollow glass spheres have a crush strength greater than about 12,000 psi or have a crush strength greater than about 14,000 psi.
3M Glass Bubbles iM16K teaches hollow glass microspheres having a crush strength of 16,000 psi and a diameter of 20 microns (introduction, typical physical properties); wherein one of ordinary skill in the art at the time of invention would have understood that a diameter of 20 microns falls within the size of roofing granule coating pigment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the hollow glass microspheres of 3M Glass Bubbles iM16K for the hollow glass beads of Shiao, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II), and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Shiao further teaches its granules may have a size between #8 US mesh (i.e., 2380 microns) and #70 US mesh (i.e., 210 microns) (para 40); wherein 3M Glass Bubbles iM16K teaches hollow glass microspheres a diameter of 20 microns (introduction, typical physical properties) which lies within the range of the instant claims, so the combination of Shiao and 3M Glass Bubbles iM16K would have suggested the minimum ratio of the base granule diameter or major surface area to the hollow glass sphere diameter is more than about 10:1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783